DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on December 17, 2021.
 
Claim Objections
The objection to claims 19 and 20 has been withdrawn.

Claim Rejections - 35 USC § 112
The rejection of claim 34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 19, 27-32, and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (US 2014/0377660)
For claims 14 and 27:  Fukui teaches a method for preparing a positive electrode active material for a lithium secondary battery, comprising preparing a reaction solution in which metal-containing compound particles are produced by adding an ammonium cation-containing complex forming agent “ammonia aqueous solution” and a basic compound such as sodium hydroxide to a solution including a metal raw material such as metal sulfates (Fukui in [0096],  [0213]) which is for forming a lithium complex metal oxide. (Abstract)  The method includes coprecipitation reacting the reaction solution at a pH of 12, which is within the claimed range of more than 10.5 to 12, at a temperature range of 20°C to 60°C ([0096]), which overlaps with a temperature of 30°C to 70°C.  After a specified amount of time, the coprecipitation reaction is under inert atmosphere. ([0104], [0117], [0120])  A precursor is prepared by further adding the ammonium cation-containing complex forming agent and the basic compound to the reaction solution until the reaction has a pH of 10.5 to 12 ([Fukui in [0122]), then mixing the precursor with a lithium-containing raw material and then heating to form a positive electrode active material. ([0163], [0171])  With respect to the pH and temperature ranges where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, it is asserted that a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  As the pH in the coprecipitation reacting and the pH in the preparing the precursor being 12 and 10.5, respectively, it is asserted that the pH in the coprecipitation reacting and the pH in the preparing the precursor are different.  A temperature of preparing the precursor is 25º C ([0103]) which is 5º C to 20º C lower than the temperature (20°C to 60°C) at which the metal containing compound particles are produced. ([0096])  
For claim 19:  In Fukui, the heating is carried out at a preferred temperature of 740-770ºC, which teaches or at least suggests heating at a temperature of 700ºC to 1000º C. (Fukui in [0177])  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
 	For claims 28-31:  Claims 28-31 are withdrawn without traverse and recite features to the positive electrode active material, which do not further limit the claimed method for preparing a positive electrode active material.  For this reason, and as claims 28-31 are presently withdrawn, limitations of claims 28-31 have not been given patentable weight.
	For claim 32:  Fukui does not explicitly teach the molar ratio of the ammonium cation-containing complex forming agent and the basic compound.  However, absent of unexpected results it is asserted that the concentration of the basic compound is an optimizable parameter for a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  The concentration of the basic compound directly affects the pH (Fukui in [0096]) and it would not require undue experimentation for the molar ratio of the ammonium cation-containing complex forming agent and the basic compound to fall within the range of 1:10 to 1:2.
	For claim 35:  Fukui further teaches adjusting the pH to a specified range. (Fukui in [0096])  As to the pH of the reaction solution being changed at a rate of pH of 1 to 2.5 per hour, it is asserted that optimization of the rate of change of pH of the reaction solution within the prior art conditions through routine experimentation is within the purview of the skilled artisan.  Determining where the optimum rate of change is prima facie obvious, absent of a showing of evidence or unexpected results indicating that the rate of change of pH is critical.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997)  ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).
	For claims 36-40:  These claims recite features to the positive electrode active material, which do not further limit the claimed method for preparing a positive electrode active material of claim 14 and/or claim 36 from which claims 36-40 directly or indirectly depend.  For this reason, limitations of claims 36-40 have not been given patentable weight.

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fukui (US 2014/0377660) in view of Yanagisawa et al. (US 2014/0065298)
	The teachings of Fukui are discussed above.
	Fukui does not explicitly teach after the heating, forming a surface treating layer including a compound of Formula 2 on a surface of the positive electrode active material.  However, Yanagisawa in the same field of endeavor teaches forming a surface treating layer on a surface of the positive electrode active material by surface treating the prepared positive electrode active material using a composition including a lithium oxide of Formula 2 or mixing the prepared positive electrode active material with a Me raw material and then heating the result. (Yanagisawa in [0007-0008], [0033])  The skilled artisan would find obvious to further modify Fukui by forming a surface treating layer including a compound of Formula 2 on a surface of the positive electrode active material after the heating.  The motivation for the modification is to prevent the active material from reacting with the electrolyte material. ([0024])

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (US 2014/0377660) in view of Dai et al. (US 9,716,265)	The teachings of Fukui are discussed above.
 	Fukui does not explicitly teach the coprecipitation carried out in an inert atmosphere of nitrogen and/or argon.  However, Dai in the same field of endeavor teaches a coprecipitation step in an inert atmosphere. (Dai in col. 10 lines 27-30)  The skilled artisan would find obvious to modify Fukui so that the coprecipitation is in an inert atmosphere.  The motivation for such a modification is to carry out the reaction under a controlled atmosphere. (Id)

Response to Arguments
Applicant’s arguments filed with the present amendment on 12/17/21 have been fully considered but are not persuasive.
Applicant submits that Fukui does not teach that the temperature in the growing step must be lowered by 5 degrees C to 20 degrees C than the temperature of the nucleation step.  Applicant submits par. [0096] and par. [0103] each in entirety in the present response to assert that Fukui is limited to the temperature range of the nucleation step and that Fukui simply fails to teach controlling a temperature in the growth step so that it is 5 degree C to 20 degree C lower than the temperature of the nucleation step. (emphasis by applicant)  This argument has been fully considered but is not found persuasive.  Initially, the examiner notes that par. [0096] is in the “Nucleation Process” section of Fukui. (heading above [0093]) so that for the nucleation process, Fukui discloses a temperature for the nucleation step as a range of 20° C to 60° C ([0096]).  To this end, par. [0103] is in the “Particle Growth Process” section of Fukui. (heading above [0101]) so that for the growth process, Fukui discloses a temperature for the growing step as 25º C ([0103]) so that this temperature of 25º C for the growth process is lower than at least the upper endpoint temperature range of 60° C for the nucleation process.  It appears to the examiner, by applicant asserting that Fukui is limited to a temperature range for the nucleation step, that applicant is conflating the temperature range of 20° C to 60° C for the nucleation process and the temperature of 25º C for growth process as part of the same (i.e. nucleation) process, while the present ground of rejection relies on the two different processes and their respective temperature range and discrete temperature value.
With respect to the pH and temperature ranges where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, it is asserted that a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  As the pH in the coprecipitation reacting and the pH in the preparing the precursor being 12 and 10.5, respectively, it is asserted that the pH in the coprecipitation reacting and the pH in the preparing the precursor are different.  A temperature of preparing the precursor is 25º C ([0103]) which is 5º C to 20º C lower than the temperature (20°C to 60°C) at which the metal containing compound particles are produced. ([0096])  
Applicant submits that the coprecipitation must be an oxidizing atmosphere.  While this argument may have merit, an oxidizing atmosphere is present only in the beginning of the reaction which then transitions to an inert atmosphere. (Fukui in [0104], [0117])  The arguments to Dai maintaining a constant pH are noted but are not persuasive towards the ground of rejection relying on Dai for an inert atmosphere of nitrogen and/or argon.  To this end, Fukui also maintains a constant pH within a subset of ranges, so it is not understood how Dai’s use of a specified inert gas is incompatible with Fukui.
The argument that Fukui discourages a pH to be less than 12 and less than 10.5 has been fully considered but is not persuasive.  It is asserted that the pH in the coprecipitation reacting is 12 and the pH in the preparing the precursor is 10.5, respectively, so that the pH in the coprecipitation reacting and the pH in the preparing the precursor are different.  To this end, Comparative Example A and Comparative Example C in the declaration of April 27, 2021 are not found representative of what is fairly taught in Fukui.  For this reason, the results shown in the declaration are not persuasive in overcoming the ground of rejection based on Fukui.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722   

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722